           Case 20-20169-RAM          Doc 40      Filed 01/19/21        Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re:
      Arminda Cespedes                         Case No. 20-20169-RAM
            Debtor(s).                         Chapter 13
_________________________/

                   SUPPLEMENTAL CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Motion to Compel

Release of Lien or Determine Fully Unsecured Status of Lien and Notice of Hearing was

sent to all parties on the attached service list on January 19, 2021.

Electronically: Nancy K. Neidich, Trustee

First Class Mail, unless otherwise noted:

Debtor(s), Arminda Cespedes
41 E 7 Street #1C                                  PORTFOLIO RECOVERY ASSOCIATES,
Hialeah, FL 33010-4435                             LLC CERTIFIED MAIL
                                                   c/o Graves, Christopher Barclay, President
                                                   120 CORPORATE BLVD., Suite 100
Capital One Bank                                   NORFOLK, VA 23502
c/o Richard Fairbank, CEO
1680 Capital One Drive                             PORTFOLIO RECOVERY ASSOCIATES,
McLean, VA 22102-3491                              LLC
                                                   c/o Graves, Christopher Barclay, President
Capital One Bank, N.A. CERTIFIED MAIL              130 CORPORATE BLVD.
c/o Richard Fairbank, CEO                          NORFOLK, VA 23502
4851 Cox Road
Glen Allen, VA 23060                               PORTFOLIO RECOVERY ASSOCIATES,
                                                   LLC
Capital One Bank                                   c/o CORPORATION SERVICE COMPANY
c/o CORPORATION SERVICE COMPANY                    1201 HAYS STREET
1201 HAYS STREET                                   TALLAHASSEE, FL 32301-2525
TALLAHASSEE, FL 32301-2525

                                       Respectfully Submitted:

                                       ROBERT SANCHEZ, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
                                       Hialeah, FL 33012
                                       Tel. 305-687-8008
                                       By:/s/ Robert Sanchez_____________
